Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 1 and 12 are objected to because of the following informalities:  
Claim 1, lines 19, 20 and 22, the correct phrase is “the sidewall surface”
Claim 12, lines 19, 20 and 22, the correct phrase is “the sidewall surface”
Claim 16, line 1, the correct phrase is “at least first and second ridges of the plurality of ridges”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 5, 6, 8-12, 15-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haines (US 2012/0073239) in view of Forrest (US 10,723,547).
Regarding claim 1, Haines discloses a roof vent 10 for attachment to a contoured metal roof 14 (Fig 1), comprising: 
a foot 18, 26 having a top surface and a bottom surface and further including: an aperture 34 disposed within a periphery of the foot and extending through the foot between the top surface and the bottom surface (Fig 2, 3); 
first and second pan sections, wherein lower surfaces of the first and second pan sections are disposed in a common reference plane (annotated Fig 1, Fig 3); and a first rib section disposed between the first and second pan sections, wherein a lower surface of the first rib section is recessed relative to the common reference plane forming a recessed channel in the bottom surface of the foot 18, 26 extending between opposing edges of the foot, wherein an upper surface of the first rib section forms a ridge on the top surface of the foot (annotated Fig 1, Fig 3); and 
an annular collar 24 having a lower edge affixed about a periphery of the aperture 34 and extending above the top surface of the foot (Fig 2); and 
a cap 22 configured to extend over a hollow interior of the collar 24 (Fig 1-3).
wherein the cap 22 has an upper surface that extends over the hollow interior 34 of the collar 24 and at least one sidewall surface extending from the upper surface, wherein the sidewall surface surrounds at least a portion of the collar (annotated Fig 2); 
wherein a flange extends from the lower edge of the sidewall surface of the cap (annotated Fig 2)
Haines does not disclose wherein a lower edge of the sidewall surface of the cap attaches to the upper surface of the foot and wherein the lower edge of the sidewall of the cap incudes at least one notch configured to receive the ridge on the top surface of the foot and, wherein the flange is sized to fit within one of the first and second pan sections. However, Forrest discloses a roof vent attached to a contoured metal roof including a foot 300 and a cap 100, the cap having a sidewall surface, wherein a lower edge of the sidewall surface of the cap 100 attaches to the upper surface of the foot 300 and wherein the lower edge of the sidewall surface of the cap incudes at least one notch configured to receive the ridge on the top surface of the foot and, wherein a flange is sized to fit within one of a first and second pan sections (annotated Fig 4, Fig 5). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap of Haines to include at least one notch and a flange as taught by Forrester, in order to provide a cap that can be installed separated from the foot. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    656
    975
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    760
    544
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    628
    589
    media_image3.png
    Greyscale

Regarding claim 5, Haines discloses the sidewall of the cap 22 includes a plurality of vent slits (Fig 1-3).
Regarding claim 6, Haines discloses the recessed channel in the bottom surface of the foot has first and second sections on opposing sides of the aperture 34, wherein the recessed channel is discontinuous between the opposing edges of the foot (annotated Fig 1, Fig 3).
Regarding claim 8, Haines discloses as discussed in claim 1, but does not disclose an upper edge of the collar affixed about the periphery of the aperture extends further above the top surface of the foot than the ridge. However, it would have been an obvious matter of design choice to modify the height of the collar of Haines to extend further above the top surface of the foot than the ridge since such a modification would have involved a mere change in the height of the collar according to the size and shape of the cap. A change in height is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 9, Haines discloses a third pan section separated from the first pan section or the second pan section by a second rib section (annotated Fig 1).
Regarding claim 10, Haines discloses the foot 18, 26 and the annular collar 24 are integrally formed (Fig 3).
Regarding claim 11, Haines discloses the recessed channel extends between forward and rearward edges of the foot 18, 26 and is disposed mid-way between first and second lateral edges of the foot (annotated Fig 1). 
Regarding claim 12, Haines discloses a roof vent 10 for attachment to a contoured metal roof 14, comprising: 
a foot 18, 26 having a top surface and a bottom surface (Fig 2, 3) and further including: 
a plurality of sections having lower surfaces disposed in a common reference plane (annotated Fig 1); a plurality of ridges, wherein one ridge is disposed between each pair of adjacent sections and wherein each ridge has an upper surface that extends above the common reference plane and a lower surface that is recessed below the common reference plane to define a recessed channel in the bottom surface of the foot 18, 26 that extends between opposing edges of the foot (annotated Fig 1); and 
an aperture 34 disposed within a periphery of the foot and extending through the foot between the top surface and the bottom surface (Fig 2); and 
an annular collar 24 having a lower edge affixed about a periphery of the aperture and extending above the top surface of the foot 18, 26, (Fig 2, 3);
a cap 22 configured to extend over a hollow interior of the collar 24 (Fig 1-3).
wherein the cap 22 has an upper surface that extends over the hollow interior 34 of the collar 24 and at least one sidewall surface extending from the upper surface, wherein the sidewall surface surrounds at least a portion of the collar (annotated Fig 2); 
wherein a flange extends from the lower edge of the sidewall surface of the cap (annotated Fig 2)
Haines does not disclose the plurality of sections being flat. However, it would have been an obvious matter of design choice to modify the sections of Haines to be flat since such a modification would have involved a mere change in the shape of the sections according to the desired contour of the foot. A change in shape is generally recognized as being within the level of ordinary skill in the art. Examiner wants to note that Haines discloses that the foot 18, 26 is flexible and can be molded to any desired shape to conform with corrugations of the metal roof.
Haines does not disclose wherein a lower edge of the sidewall surface of the cap attaches to the upper surface of the foot and wherein the lower edge of the sidewall of the cap incudes at least one notch configured to receive the ridge on the top surface of the foot and, wherein the flange is sized to fit within one of the first and second pan sections. However, Forrest discloses a roof vent attached to a contoured metal roof including a foot 300 and a cap 100, the cap having a sidewall surface, wherein a lower edge of the sidewall surface of the cap 100 attaches to the upper surface of the foot 300 and wherein the lower edge of the sidewall surface of the cap incudes at least one notch configured to receive the ridge on the top surface of the foot and, wherein a flange is sized to fit within one of a first and second pan sections (annotated Fig 4, Fig 5). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap of Haines to include at least one notch and a flange as taught by Forrester, in order to provide a cap that can be installed separated from the foot. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 15, Haines discloses the plurality of ridges are parallel (Fig 1).
Regarding claim 16, Haines discloses at least first and second ridges of the plurality of ridges have different heights relative to the common reference plane (Fig 1). 
Regarding claim 17, Haines discloses at least one of the recessed channels in the bottom surface of the foot 18, 26 is discontinuous across the aperture 34 (annotated Fig 1, Fig 2, 3).
Regarding claim 19, Haines discloses the foot 18, 26 and the annular collar 24 are integrally formed (Fig 3).
6.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haines (US 2012/0073239) in view of Forrest (US 10,723,547) and further in view of Payne (GB 311,105). Haines modified by Forrest discloses as discussed in claims 1 and 17, but does not disclose the lower edge of the collar affixed about the periphery of the aperture includes at least one notch configured to receive the ridge on the top surface of the foot. However, Payne discloses a roof vent attached to a contoured metal roof 4 including collar 6 having a lower edge of the collar affixed about the periphery of the aperture includes at least one notch configured to receive the ridge of the metal roof 4, (Fig 2). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collar of Haines to include at least on notch as taught by Payne, in order to provide a collar that can be installed separated from the foot. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1,5-12, 15-19 have been considered but are moot because the new ground of rejection does not rely on the interpretation of the references applied in the prior rejection of record.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
08/30/2022